                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 19–cv–01612–RM–KMT


COLVIN THOMAS,

       Plaintiff,

v.

DEPUTY ROGERS #16004,

       Defendant.


                                              ORDER


       Before the court is Defendant’s “Motion to Stay Discovery.” ([“Motion”], Doc. No. 27.)

In his Motion, Defendant asks that discovery be stayed, pending resolution of his Motion to

Dismiss the Amended Prisoner Complaint, in its entirety, under Federal Rule of Civil Procedure

12(b)(6) and 42 U.S.C. § 1997e(e). (Id. at 1; see Doc. No. 26.) Plaintiff has not responded to

Defendant’s motion to stay discovery.1

       On May 8, 2019, Plaintiff Colvin Thomas, a pretrial detainee at the El Paso County

Criminal Justice Center [“CJC”], filed this pro se civil rights lawsuit, in Colorado state court,




1
 Defendant advises that, prior to filing this Motion, he attempted to confer with Plaintiff on
multiple occasions, but that “no response has been received from Plaintiff and efforts to confer
continue.” (Mot. 1.)
against a CJC employee, Defendant Deputy Rogers #16004.2 (Doc. No. 1 Ex. 2.) Defendant

thereafter removed the case to federal court, on June 5, 2019. (Doc. No. 1 at 1.)

       Upon removal, on June 27, 2019, Plaintiff filed an Amended Prisoner Complaint,

pursuant to 42 U.S.C. § 1983, asserting claims for violations of his First, Eighth, and Fourteenth

Amendment rights. (Doc. No. 13 [“Complaint”], at 3-4.) Specifically, Plaintiff alleges that,

while in CJC custody, Defendant unlawfully retaliated against him for filing a grievance

complaint, and used excessive force, by “forcefully shov[ing]” him into a cell, “pulling” his arm,

and “punch[ing]” him “repeatedly” in the face. (Id. at 4.) In the Amended Prisoner Complaint,

Plaintiff seeks monetary damages, but requests no other form of relief. (Id. at 6.)

       On September 20, 2019, Defendant responded to the Amended Prisoner Complaint by

filing a motion to dismiss, as well as a motion to stay discovery, pending resolution of the

motion to dismiss. (See Mot. 1; Doc. No. 26.) Defendant argues that a discovery stay is

appropriate in this case, because his motion to dismiss invokes a qualified immunity defense to

Plaintiff’s claims. (Mot. 3.) In addition, Defendant argues that, unless a stay is granted, he will

be forced to incur “real hardship” and “inequity” from the discovery process. (Id. at 4.)

       The Federal Rules of Civil Procedure do not expressly provide for a stay of proceedings.

Rule 26(c), however, permits a court to “make an order which justice requires to protect a party .

. . from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P.

26(c). Further, “[t]he power to stay proceedings is incidental to the power inherent in every



2
  Plaintiff also named El Paso County Criminal Justice Center as a defendant in the lawsuit. (See
Doc. No. 1 Ex. 2 at 6-9.) However, upon removal, and after an initial screening under 28 U.S.C.
§ 1915A, Plaintiff’s claims against El Paso County Criminal Justice Center were dismissed, as
legally frivolous. (Doc. No. 19 at 5-7.)

                                                 2
court to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936) (citing

Kan. City S. Ry. Co. v. United States, 282 U.S. 760, 763 (1931)).

        In this District, a stay of discovery is generally disfavored. See, e.g., Rocha v. CCF

Admin., No. 09-cv-01432, 2010 WL 291966, at *1 (D. Colo. Jan. 20, 2010); Jackson v. Denver

Water Bd., No. 08-cv-01984, at *1 (D. Colo. Dec. 15, 2008); Chavez v. Young Am. Ins. Co., No.

06-cv-02419, at *2 (D. Colo. Mar. 2, 2007). Nevertheless, the decision whether to stay

discovery rests firmly within the sound discretion of the court. United Steelworkers of Am. v. Or.

Steel Mills, Inc., 322 F.3d 1222, 1227 (10th Cir. 2003) (quoting Landis, 299 U.S. at 254).

        In ruling on a motion to stay discovery, five factors are generally considered: “(1) [the]

plaintiff’s interests in proceeding expeditiously with the civil action and the potential prejudice

to [the] plaintiff of a delay; (2) the burden on the defendants; (3) the convenience to the court; (4)

the interests of persons not parties to the civil litigation; and (5) the public interest.” String

Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934, 2006 WL 8949955, at *2 (D. Colo.

Mar. 30, 2006); see United Steelworkers, 322 F.3d at 1227. Further, “a court may decide that in

a particular case it would be wise to stay discovery on the merits until [certain challenges] have

been resolved.” 8A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

PROCEDURE § 2040, at 198 (3d ed. 2010). “[A] stay may be appropriate if resolution of a

preliminary motion may dispose of the entire action.” Serv. First Permits, LLC v. Lightmaker

Vancouver (Internet) Inc., No. 18-cv-02089, 2019 WL 109335, at *3 (D. Colo. Jan. 4, 2019)

(quoting Elec. Payment Sols. of Am., Inc., No. 14-cv-02624, 2015 WL 3940615, at *1 (D. Colo.

June 25, 2015)).


                                                   3
       In this case, as to the first factor, there is no evidence to suggest that Plaintiff will be

prejudiced by a discovery stay. Indeed, Plaintiff has not responded, or otherwise expressed

opposition, to Defendant’s motion. The first factor, therefore, weighs in favor of the imposition

of a stay. See Frasier v. Evans, No. 15-cv-01759, 2015 WL 6751136, at *2 (D. Colo. Nov. 5,

2015) (finding the first factor to weigh in favor of a stay, because the plaintiff did not oppose the

requested relief).

       As to the second factor, Defendant argues that he would be unduly burdened by moving

forward with discovery, because he has asserted a qualified immunity defense to all of Plaintiff’s

claims. (Mot. 3.) Qualified immunity “give[s] government officials a right, not merely to avoid

standing trial, but also to avoid the burdens of such pretrial matters as discovery.” Behrens v.

Pelletier, 516 U.S. 299, 308 (1996) (alterations omitted) (quoting Mitchell v. Forsyth, 472 U.S.

511, 526 (1985)). The Tenth Circuit has made clear that “qualified immunity questions should

be resolved at the earliest possible stage in litigation.” Schwartz v. Booker, 702 F.3d 573, 579

(10th Cir. 2012) (quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam) (alterations

omitted). In addition, “discovery generally should be avoided once qualified immunity is

raised,” unless the plaintiff demonstrates “how [such] discovery will raise a genuine fact issue as

to the defendant[’s] qualified immunity claim.” Martin v. Cnty. of Santa Fe, 626 Fed. App’x

736, 740 (10th Cir. 2015) (citing Cole v. Ruidoso Mun. Sch., 43 F.3d 1373, 1387 (10th Cir.

1994)). Here, Plaintiff has made no such demonstration. See Raven v. Williams, 2019 WL

4954640, at *2 (D. Colo. Oct. 8, 2019) (finding the second factor weighed in favor of a stay,

because the plaintiff did not address how discovery would pertain to the defendant’s qualified

immunity defense).


                                                   4
        And, importantly, all of Plaintiff’s claims appear to be subject to a qualified immunity

defense. See Rome v. Romero, 225 F.R.D. 640, 643 (D. Colo. 2004) (explaining that a qualified

immunity defense is available only to claims for monetary damages, made against an individual

government official, in his or her individual capacity). In this case, Defendant is a government

official, Plaintiff seeks only monetary damages, and the claims are asserted against Defendant in

his individual capacity only. (Compl. 3-4, 6.) Accordingly, the second factor also weighs in

favor of a stay. See Samuels v. Baldwin, No. 14-cv-02588-LTB-KLM, 2015 WL 232121, at *2

(D. Colo. Jan. 16, 2015) (finding the second factor weighed in favor of a stay, because the

plaintiff’s claims were all subject to a qualified immunity defense).

        Looking to the remaining String Cheese factors, the third “court convenience” factor

weighs in favor of stay. Indeed, it is certainly more convenient for the court to enter a stay until

it is clear which of Plaintiff’s claims, if any, will move forward. The fourth factor bears no

weight, as there are no non-parties with significant, particularized interests in this case. As to the

fifth factor, the general public’s primary interest in this case is an efficient and just resolution.

Avoiding wasteful efforts by the court and the litigants serves that purpose.

        Therefore, considering the String Cheese factors together, as well as the strong interest of

resolving immunity questions before subjecting government officials to the vicissitudes of

litigation, a stay of discovery is appropriate in this case.

        Accordingly, it is

        ORDERED that Defendant’s “Motion to Stay Discovery” (Doc. No. 27) is GRANTED.

Discovery in this matter is STAYED pending a ruling on the Motion to Dismiss. Defendant

shall file a status report within ten days of a ruling, if any portion of the case remains, to advise


                                                   5
whether the Scheduling Conference should be reset.

       This 10th day of October, 2019.




                                              6
